Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        December 23, 2015




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 STATE OF WASHINGTON,                                               No. 46456-0-II

                                Respondent,                   UNPUBLISHED OPINION

        v.

 ROBERT EDWARD DOTY,

                                Appellant.

       BJORGEN, A.C.J. — Following a bench trial on stipulated facts, the trial court found

Robert Edward Doty guilty of unlawful possession of a controlled substance. Doty appeals his

conviction, asserting that the trial court erred by failing to suppress evidence obtained following

what Doty contends was an unlawful arrest. Doty also appeals his sentence, asserting that the

State failed to meet its burden of proving his criminal history. We affirm Doty’s conviction, but

remand for resentencing.

                                              FACTS

       On September 11, 2012, Washington State Department of Corrections (DOC) Officer

Rees Campbell and Vancouver Police Officer Adam Millard saw Doty sitting in a car in a

residential driveway located in Clark County. Campbell arrested Doty for violation of his DOC
No. 46456-0-II


supervision conditions. Millard searched Doty and found a small bag in Doty’s pants pocket that

contained a substance the officers suspected to be methamphetamine. After Millard advised

Doty of his Miranda1 rights, Doty admitted that the substance belonged to him. The substance

was later tested and confirmed to contain methamphetamine. On September 13, the State

charged Doty with unlawful possession of a controlled substance.

         Before trial, Doty filed a CrR 3.6 motion to suppress evidence obtained from the search

incident to his arrest, arguing that the search stemmed from an unlawful arrest. The trial court

held a hearing to address Doty’s suppression motion. At the suppression hearing, DOC Officer

Ron Woolcock testified that he was supervising Doty in the community pursuant to an interstate

compact transfer from Oregon. Woolcock stated that Doty reported to his office on September

11, 2012 to provide a urine sample. Although Doty’s urine sample tested positive for the

presence of methamphetamine, Woolcock decided not to arrest him at that time and, instead, sent

the urine sample to a laboratory for further testing.

         Woolcock testified that he chose to have the urine sample tested at a lab because Doty

was being supervised pursuant to an interstate compact with Oregon, and Oregon “like[s] to have

the lab results.” Report of Proceedings (RP) at 41. Woolcock stated that a lab test returns a

positive result for the presence of narcotics at a higher threshold than the “Instacup” test kit used

by community corrections officers. RP at 39, 42. Woolcock also stated that he spoke with

Campbell later that day and told Campbell that Doty’s urine sample had tested positive for the

presence of methamphetamine, but that he had elected not to arrest Doty at that time.




1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                                  2
No. 46456-0-II


        Campbell testified at the CrR 3.6 hearing that he had previously been Doty’s direct

community custody supervisor and that he had arrested Doty “numerous times for probation

violations and new violations of law.” RP at 48. Campbell stated that on September 11, 2012,

he received a phone call from an individual who told him that Doty and Doty’s girlfriend,

Shannon Rivens, were using and selling methamphetamine. Campbell further stated that he

looked up Doty on his computer system to check his community custody conditions and saw that

Doty had tested positive for methamphetamine use. When Campbell spoke with Woolcock

about Doty’s suspected violations, Campbell told Woolcock that he would arrest Doty if he saw

him. Later that evening, Campbell and Millard drove to a residence in Clark County to look for

a different offender when Campbell saw Doty sitting in a vehicle in the residence’s driveway.

Campbell testified that Marie Stewart, a felon who was a known drug user and seller, was

standing next to the vehicle and was speaking with Doty. Campbell stated that he arrested Doty

based on Doty’s suspected association with Rivens, association with Stewart, and failed

urinalysis test.

        Doty’s mother, Linda Wilsdon, testified at the CrR 3.6 hearing about her past interactions

with Campbell. She testified that the first time she met Campbell was when she was waiting in

the parking lot while Doty was at an appointment with the DOC. She stated that Campbell

approached her in the parking lot and told her that Doty was being arrested, so “[y]ou go on

home, mom. Shoo, you go on home.” RP at 70. Wilsdon said that the second time she met

Campbell was when he came to her home and called Doty lazy and told him to get a job.

Finally, Wilsdon stated that Campbell told her once over the phone that if it was up to him,

“Doty [would] never be allowed to live in the State of Washington again, ever.” RP at 72.




                                                3
No. 46456-0-II


       Stewart also testified at the CrR 3.6 hearing. Stewart denied that she was standing next to

Doty’s car when officers arrived, stating that she merely waved to him from her back porch.

       The trial court ruled that Campbell had a well-founded suspicion that Doty was in

violation of his community custody conditions based on the failed urinalysis test and, thus, the

evidence obtained from the search incident to Doty’s arrest was admissible at trial. The trial

court also concluded that Campbell’s other purported bases for arresting Doty were inadequate to

provide a well-founded suspicion of a community custody violation. The trial court later entered

findings of fact and conclusions of law stating the same. After the ruling that the evidence was

admissible, the parties agreed to proceed to a bench trial on stipulated facts. Following the

stipulated facts bench trial, the trial court found Doty guilty of unlawful possession of a

controlled substance and sentenced him to 14 months of incarceration based on an offender score

of 9. Doty appeals his conviction and resulting sentence.

                                            ANALYSIS

                                   I. SUPPRESSION OF EVIDENCE

       Doty first contends that the trial court erred by failing to suppress the evidence obtained

from his arrest. We disagree.

1.     Standard of Review

       We review a trial court’s denial of a motion to suppress evidence to determine whether

substantial evidence supports the court’s findings of fact and, if so, whether those findings

support its conclusions of law. State v. Dempsey, 88 Wash. App. 918, 921, 947 P.2d 265 (1997).

“Substantial evidence exists where there is a sufficient quantity of evidence in the record to

persuade a fair-minded, rational person of the truth of the finding.” State v. Hill, 123 Wash. 2d 641,

644, 870 P.2d 3113 (1994). Unchallenged findings are verities on appeal. Id. We review de



                                                  4
No. 46456-0-II


novo a trial court’s conclusions of law. State v. Mendez, 137 Wash. 2d 208, 214, 970 P.2d 722

(1999).

          The Fourth Amendment to the United States Constitution and article I, section 7 of the

Washington State Constitution protect individuals against unreasonable searches and seizures.

State v. Williams, 102 Wash. 2d 733, 736, 689 P.2d 1065 (1984). A warrantless search and seizure

is “per se unreasonable, and the State bears the burden of demonstrating that a warrantless

seizure falls into a narrow exception to the rule.” State v. Doughty, 170 Wash. 2d 57, 61, 239 P.3d
573 (2010). One recognized exception to the warrant requirement is a search incident to a lawful

arrest. State v. Boursaw, 94 Wash. App. 629, 631-32, 976 P.2d 130 (1999). For this exception to

apply, the arrest must be valid. State v. O’Neill, 148 Wash. 2d 564, 587, 62 P.3d 489 (2003).

          Another exception to the warrant requirement is found in RCW 9.94A.631, which applied

to the search and seizure of Doty because he was an offender in the community under DOC

supervision. State v. Jardinez, 184 Wash. App. 518, 523-24, 338 P.3d 292 (2014). RCW

9.94A.631(1) (emphasis omitted) provides:

          If an offender violates any condition or requirement of a sentence, a community
          corrections officer may arrest or cause the arrest of the offender without a warrant,
          pending a determination by the court or by the department. If there is reasonable
          cause to believe that an offender has violated a condition or requirement of the
          sentence, a community corrections officer may require an offender to submit to a
          search and seizure of the offender’s person, residence, automobile, or other
          personal property.

The “reasonable cause” standard of RCW 9.94A.631(1) requires officers to have a “‘well-

founded suspicion that a violation has occurred’” before arresting or searching an offender




                                                   5
No. 46456-0-II


without a warrant. Id. at 524 (quoting State v. Massey, 81 Wash. App. 198, 200, 913 P.2d 424

(1996)).2

2.     Challenged Findings of Fact

       Doty first contends that a number of the trial court’s factual findings were not supported

by substantial evidence in the record. We disagree.

       Following the CrR 3.6 suppression hearing, the trial court entered the following factual

findings:

       1.     This act occurred in Clark County, Washington.
       2.     On September 11, 2012, Department of Corrections [DOC] Officer Rees
              Campbell was on duty and working in Clark County. Officer Campbell
              knew the Defendant from past experience and knew the Defendant was
              currently on DOC supervision. The Defendant was on supervision for a
              drug conviction from 2010 from Wasco County, Oregon. His probation had
              been transferred to Washington on January 18, 2012.
       3.     DOC Officer Ron Woolcock was the supervising officer for the Defendant
              on September 11, 2012. On that date, the Defendant reported to Officer
              Woolcock’s office and provided a urine sample for drug testing (UA).
              Officer Woolcock used the Instacup to conduct the test. The Defendant’s
              urine test was positive for use of controlled substances. Officer Woolcock
              decided not to take the Defendant into custody at that time, and sent the
              sample to a laboratory for additional testing.
       4.     Officer Campbell learned from a computer entry and also directly from
              Officer Woolcock that the Defendant had provided the September 11, 2012
              Instacup positive UA.
       5.     Later in the day, Officer Campbell and Vancouver Police Officer Adam
              Millard went to a residence in Vancouver to search for an unrelated subject.
              When they arrived, Officer Campbell saw the Defendant sitting in a car in
              the driveway. The Defendant was in the driver’s seat and [was] the only
              occupant of the car.
       6.     Officer Campbell recognized a woman named Angela Stewart standing near
              the car. It appeared to Officer Campbell that the Defendant and Angela
              Stewart were engaged in conversation. Officer Campbell knew that Angela
              Stewart was a convicted felon.
       7.     Officer Campbell, at some point prior to this contact with the Defendant,
              had received information from an anonymous source that the Defendant was
              engaged in drug activity.


2
 The 2012 amendments to RCW 9.94A.631 did not affect the "reasonable cause" requirement of
subsection (1).
                                                6
No. 46456-0-II


        8.      Officer Campbell arrested the Defendant for violating conditions of
                probation.
        9.      Officer Millard searched the Defendant’s person at the request of Officer
                Campbell. Officer Millard found a small package of methamphetamine in
                the Defendant’s pocket.

Clerk’s Papers (CP) at 56-58. Doty assigns error to findings 3, 4, and 7.

        As an initial matter, we need not review the evidence in support of finding 7 because the

trial court concluded that the “[i]nformation provided to Officer Campbell from an anonymous

informant provided no basis to stop, detain, or contact the Defendant.” RP at 58. Accordingly,

this challenged factual finding was not pertinent to the trial court’s conclusions that the evidence

seized from Doty was obtained “as part of a valid search incident to arrest” and was admissible

at trial. RP at 58.

        Regarding finding 3, Woolcock testified at the CrR 3.6 suppression hearing that he had

administered an Instacup urine test on Doty on September 11, 2012, and that the test returned a

positive result for the presence of methamphetamine. Woolcock further testified that he chose

not to arrest Doty at the time and instead decided to send the urine sample to a laboratory for

further testing. Woolcock’s testimony constituted substantial evidence in support of finding 3.

        Turning to finding 4, Campbell testified at the CrR 3.6 suppression hearing that he “saw

on our computer system where Mr. Doty had given a positive test for methamphetamine through

urinalysis,” and that he called Woolcock to confirm that Doty had tested positive for the presence

of methamphetamine. RP at 50. Woolcock similarly testified that he spoke with Campbell about

Doty’s positive urinalysis test. This was substantial evidence in support of finding 4. Because

substantial evidence supports the challenged findings, and because Doty does not assign error to

the remaining findings, we accept the truth of all of the trial court’s factual findings. Hill, 123
Wash. 2d at 644.



                                                  7
No. 46456-0-II


3.     Well-Founded Suspicion of a Community Custody Violation

       Next, Doty argues that the trial court erred by concluding that Campbell’s knowledge of

Doty’s failed Instacup urinalysis test provided Campbell with a well-founded suspicion that Doty

was in violation of his supervision conditions, asserting that the Instacup test was unreliable. We

disagree.

       Evidence at the CrR 3.6 hearing showed that the Instacup test procedure utilized here

returned a positive result for the presence of methamphetamine at a lower threshold than a

laboratory test. The positive result at a lower threshold nonetheless supplied Campbell with a

well-founded suspicion that Doty had violated his supervision conditions by ingesting

methamphetamine. The “reasonable cause” standard of RCW 9.94A.631(1) requires only a well-

founded suspicion of a supervision violation to validly arrest an offender without a warrant; it

does not require proof beyond a reasonable doubt that the offender in fact violated a condition of

his or her supervision in the community.

       Doty challenges the reliability of the Instacup test by arguing that his prior Instacup

testing had generated two false positives before this event. However, the document, which is

part of a DOC report of alleged violations, says nothing about false positives. CP at 36. To the

contrary, it states that Doty has provided “3 questionable UA’s” in the context of discussing his

violation of conditions of supervision. This context makes clear that the report uses

“questionable” as a synonym for suspicious, not as a signal of scepticism of its own testing

practices. Further, the report merely questioned the UA results; it did not state the results were

“false positives.”

       Doty also appears to rely on Woolcock’s decision not to arrest him for the positive result

on the Instacup test to argue that his subsequent arrest by Campbell was unlawful. However,



                                                 8
No. 46456-0-II


Woolcock’s exercise of discretion to not arrest Doty based on the positive Instacup test result has

no bearing on whether that test result supplied the officers with a well-founded suspicion that

Doty had violated his supervision conditions. Accordingly, the trial court did not err by

concluding that Campbell had reasonable cause to arrest Doty.

4.     Pretext

       Next, Doty asserts that the trial court erred by failing to conclude that Campbell’s arrest

was pretextual. We also disagree with this contention.

       Doty cites to State v. Ladson, 138 Wash. 2d 343, 353, 979 P.2d 833 (1999), for the

proposition that article I, section 7 of the Washington State Constitution forbids use of pretext as

a justification for his arrest and subsequent search. However, Ladson addressed pretextual traffic

stops, holding that a stop for a traffic offense may not be used as a pretext to investigate another

crime. Id. at 352-53. The extensive discussion of the rationale underlying the pretext doctrine in

State v. Arreola, 176 Wash. 2d 284, 294-97, 290 P.3d 983 (2012), suggests that the doctrine may

not apply to Doty’s circumstances. In that discussion, our Supreme Court noted the wide

discretion exercised by officers in deciding whether to enforce traffic rules, the complexity and

extent of the traffic code, the impossibility of fully enforcing traffic rules, and the enormous

threat to privacy posed by the misuse of traffic stops, none of which are operative here. Id. at

294-95.

       Assuming that the pretext doctrine could apply to Doty’s arrest, our Supreme Court has

held that a

       mixed-motive traffic stop is not pretextual so long as the desire to address a
       suspected traffic infraction (or criminal activity) for which the officer has a
       reasonable articulable suspicion is an actual, conscious, and independent cause of
       the traffic stop.




                                                  9
No. 46456-0-II


Arreola, 176 Wash. 2d at 288. Similarly, a mixed-motive arrest of an offender on community custody

under RCW 9.94A.631(1) is not pretextual if an officer’s desire to arrest the offender is

independently motivated. Here, even assuming that Campbell was partially motivated by bias or

dislike to arrest Doty, Campbell was also independently motivated to arrest him based upon a well-

founded suspicion that Doty had violated a supervision condition. Accordingly, the trial court did

not err by failing to conclude that the arrest was pretextual. Because Doty fails to demonstrate that

the trial court erred by admitting evidence seized pursuant to his lawful arrest, we affirm Doty’s

conviction.

                                          II. SENTENCING

        Next, Doty asserts that he is entitled to a new sentencing hearing because the State failed

to prove his criminal history by a preponderance of the evidence. We agree and remand for

resentencing.

        Due process imposes a burden on the State to prove a defendant’s criminal history at

sentencing by a preponderance of the evidence. State v. Hunley, 175 Wash. 2d 901, 909-10, 915,

287 P.3d 584 (2012). The best evidence establishing a defendant’s criminal history consists of

certified copies of the defendant’s prior judgments and sentences. State v. Allen, 150 Wash. App.
300, 315, 207 P.3d 483 (2009). A prosecutor’s statement of the defendant’s criminal history is

not sufficient to meet the State’s burden. State v. Mendoza, 165 Wash. 2d 913, 920, 205 P.3d 113

(2009). However, if a defendant affirmatively acknowledges his or her criminal history, he or

she “thereby obviate[s] the need for the State to produce evidence.” Id. at 920. A defendant

does not affirmatively acknowledge his or her criminal history by failing to object to the

prosecutor’s assertion or by agreeing with the prosecutor’s ultimate sentencing recommendation.

Id. at 928.



                                                 10
No. 46456-0-II


       Under the Sentencing Reform Act of 1981, chapter 9.94A RCW, an out-of-state

conviction is included in a defendant’s offender score if the prior offense is comparable to a

Washington offense. RCW 9.94A.525(3). The classification of out-of-state convictions is a

mandatory step in the sentencing process. See RCW 9.94A.525(3) (emphasis added) (“Out-of-

state convictions for offenses shall be classified according to the comparable definitions and

sentences provided by Washington law.”). The State bears the burden of proving the existence

and comparability of a defendant’s out-of-state convictions. State v. Olsen, 180 Wash. 2d 468, 472,

325 P.3d 187, cert. denied, 135 S. Ct. 287 (2014). A defendant’s affirmative acknowledgment of

his offender score does not relieve the State of its burden of proving the comparability of out-of-

state offenses. State v. Lucero, 168 Wash. 2d 785, 789, 230 P.3d 165 (2010).

       Here, the only evidence the State produced at sentencing to prove Doty’s criminal history

was its own declaration of Doty’s criminal history, which declaration included several purported

out-of-state convictions that were used to calculate Doty’s offender score. Doty and Doty’s

defense counsel declined to sign the State’s declaration of Doty’s criminal history. The record

does not show that the sentencing court performed a comparability analysis of Doty’s out-of-

state convictions.

       The State does not contend that its criminal history declaration was sufficient to prove

Doty’s criminal history or the comparability of his out-of-state convictions, but it argues that

Doty relieved the State of its burden at sentencing by his defense counsel’s affirmative

acknowledgment that Doty’s offender score was correctly calculated. Our Supreme Court

rejected a nearly identical argument in Lucero, holding that a defendant’s concession to an

offender score that would necessarily include an out-of-state conviction did not constitute an

affirmative acknowledgment that the out-of-state conviction was comparable to a Washington



                                                 11
No. 46456-0-II


offense. 168 Wash. 2d at 788-89. Pursuant to Lucero, we remand to the trial court for resentencing

at which both “parties shall have the opportunity to present and the court to consider all relevant

evidence regarding criminal history, including criminal history not previously presented.” RCW

9.94A.530(3); see State v. Jones, 182 Wash. 2d 1, 11, 338 P.3d 278 (2014).

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      BJORGEN, A.C.J.
 We concur:



 LEE, J.




 MELNICK, J.




                                                 12